USCA1 Opinion

	




                            UNITED STATES COURT OF APPEALS                                FOR THE FIRST CIRCUIT                                                                                      ____________________        No. 93-2017                   HOGAR AGUA Y VIDA EN EL DESIERTO, INC., ET AL.,                               Plaintiffs, Appellants,                                          v.                          JORGE SUAREZ-MEDINA, ETC., ET AL.,                                Defendants, Appellees.                                                                                      ____________________                     APPEAL FROM THE UNITED STATES DISTRICT COURT                           FOR THE DISTRICT OF PUERTO RICO                  [Hon. Juan M. Perez-Gimenez, U.S. District Judge]                                               ___________________                                                                                      ____________________                                        Before                            Cyr and Stahl, Circuit Judges,                                           ______________                             and Pieras,* District Judge.                                          ______________                                                                                      ____________________             Nora Vargas Acosta,  with whom Sabana  Litigation & Civil  Rights             __________________             __________________________________        Project, Ruth  E. Harlow,  William B.  Rubenstein  and American  Civil        _______  _______________   ______________________      _______________        Liberties Union Foundation were on brief for appellants.        __________________________             David  W. Roman,  with  whom Ramon  A.  Alfaro was  on  brief for             _______________              _________________        appellee Suarez.             Peter J. Porrata for appellee Dolittle.             ________________                                                                                      ____________________                                  September 28, 1994                                                                                      ____________________                                    ____________________             *Of the District of Puerto Rico, sitting by designation.                    CYR, Circuit Judge.   Hogar Agua y Vida en el Desierto,                    CYR, Circuit Judge.                            _____________          Inc. ("HAVED"),  a  nonprofit organization  which operates  group          homes for persons infected  with the Human Immunodeficiency Virus          ("HIV"),  brought a  civil action  in the United  States District          Court  for the  District of  Puerto Rico  alleging discriminatory          conduct by defendants-appellees in  violation of the Fair Housing          Act, 42 U.S.C.     3601-3617 (1993) ("FHA").  The  district court          ruled  that the  principal  defendants, Jorge  Suarez Medina  and          Baudilla  Albelo Suarez (hereinafter:   "Suarez"  or "Suarezes"),          were exempt from  liability under the FHA by  virtue of the "pri-          vate individual owner" provision which applies to persons who own          less than four "single-family houses," see id.   3603(b)(1).  For                                                 ___ ___          the  reasons discussed  in this  opinion, we vacate  the district          court judgment and remand for further proceedings.                                           I                                          I                                      BACKGROUND                                      BACKGROUND                                      __________                    In September 1992, appellant HAVED entered into an oral          agreement with Suarez  to rent,  with option to  buy, two  houses          located on an undivided lot in the Los Llanos section of Corozal,          Puerto Rico.  Upon learning  that HAVED intended to use  the site          as  a group home for persons infected with HIV, defendants Milton          Dolittle  and Antonio  Padilla organized  neighborhood opposition          and threatened and  coerced Suarez into  reneging on the  rental-          sale agreement.  HAVED,  along with its directors and  a prospec-          tive resident of the  proposed group home, initiated  the present          action  charging  defendants  Suarez, Dolittle  and  Padilla with          violations of  FHA     3604 and 3617,  and Suarez with  breach of          contract under P.R.  Laws Ann.  tit. 31,     3371-3589 (1993).1            HAVED  demanded  declaratory and  injunctive  relief  as well  as          compensatory and punitive damages.                      Suarez  moved  to dismiss  the  complaint  for lack  of          subject matter jurisdiction, citing FHA   3603(b)(1):               (b)  Nothing in  . .  . [section  3604  of this  title]                    (other than subsection (c)) shall apply to                                            ____________________               1Section 3604 of the FHA provides, in pertinent part:                 [E]xcept as exempted by sections [3603(b) and 3607], it               shall be unlawful ---                    (a)  To refuse to sell or rent after making a bona                                                   _____ ______ _ ____                         fide offer, or to refuse to negotiate for the                         ____ _____                         sale  or  rental of,  or  otherwise make  un-                                               __  _________ ____  ___                         available or deny,  a dwelling to any  person                         _________ __ ____                         because of race, color, religion, sex, famil-                         ial status, or national origin.           42 U.S.C.   3604(a) (emphasis added).  The FHA amendments enacted          in 1988  extended comparable protection to persons with a "handi-          cap," see, e.g.,  id.   3604(f), including  persons infected with                ___  ____   ___          HIV.   See Stewart  B. McKinney  Found.,  Inc. v.  Town Plan  and                 ___ ___________________________________     ______________          Zoning Comm'n, 790 F. Supp. 1197, 1209-10 (D. Conn. 1992) (citing          _____________          H.R. Rep. No.  100-711, 100th  Cong., 2d Sess.  13, reprinted  in                                                              _____________          1988 U.S.C.C.A.N. 2173, 2179).  Section 3617 makes it unlawful to               coerce, intimidate,  threaten,  or interfere  with  any               person in  the exercise or enjoyment of,  or on account               of his  having exercised or  enjoyed, or on  account of               his having aided or encouraged  any other person in the               exercise or enjoyment of, any right granted or protect-               ed by [section 3603, 3604, 3605, or 3606].          42 U.S.C.   3617.                                          3                    (1)    any single-family  house  sold or  rented  by an                               _____________  _____                    owner:                         [1] Provided, That  such private individual  owner                             ________             _______ __________  _____                         does not  own more  than three  such single-family                                                         ____ _____________                         houses at any one time:                         ______                         [2] Provided further, That in the case of the sale                             ________ _______                          ____                         of any such single-family house by a private indi-                         vidual  owner not  residing in  such house  at the                                       ___  ________ __  ____ _____                         time of such sale  or who was not the  most recent                                            __         ___ ___  ____ ______                         resident  of such  house prior  to such  sale, the                         ________                         exemption granted by  this subsection shall  apply                         only  with respect  to  one such  sale within  any                         twenty-four month period:                         [3] Provided  further, That such bona fide private                             ________  _______            ____ ____ _______                         individual owner does not own any interest in, nor                         __________ _____              ___ ________                         is there  owned or  reserved on his  behalf, under                                                      __ ___  ______                         any express  or voluntary agreement,  title to  or                         ___ _______  __ _________ _________                         any right to all or a portion of the proceeds from                                                              ________                         the  sale or rental of,  more than three such sin-                         gle-family houses at any one time:                         [4]  Provided further,  That  after  December  31,                              ________ _______                         1969, the sale or rental of any such single-family                         house shall  be excepted from  the application  of                         this title only if such house is sold or rented                                     ____ __                              (A)  without the  use  in any  manner of  the                              sales or  rental facilities  or the sales  or                              rental  services of  any real  estate broker,                              agent, or salesman, or  of such facilities or                              services  of any  person  in the  business of                              selling or renting dwellings . . . and                               (B) without the publication, posting or mail-                              ing,  after notice,  of any  advertisement or                              written notice in violation of [section 3604-                              (c) of this title] . . . .          42  U.S.C.    3603(b)(1) (emphasis  added; clause  numbers added;          indentation altered from original).                                            4          A.   The Suarez Properties          A.   The Suarez Properties               _____________________                    At the time of the September 1992 rental-sale agreement          with HAVED, Suarez owned  four separate parcels of land  on which          were located five structures.  First, the "Los Llanos  Property,"                                         _____          the subject  of the  abortive rental-sale agreement,  consists of          one undivided  lot containing two unattached  residences.  Suarez          holds undisputed title to the entire lot and one residence (House          A) where the Suarezes  once resided.  Their son  built the second          house on  the lot (House  B) as a  residence for his  own family.          However, Mr. Suarez, Sr.,  was robbed while residing in  House A,          and  the Suarezes  and their  son moved  away  from Los  Llanos.           Houses A  and B  remained unoccupied  at the  time of  the HAVED-          Suarez rental-sale agreement.                     Second, the "Guarico Residence," located in the Guarico                    ______          section  of Corozal,  was designed  as a  two-story house  with a          separately  equipped,  single-family  apartment  on  each  floor.          Suarez held title  to the lot and the house.   At the time of the          rental-sale  agreement, the  Suarezes  resided  primarily in  the          second-floor apartment, and the son and his family resided in the          first-floor apartment.  Due to his physical impairments, however,          Mr. Suarez, Sr., sometimes lived "interchangeably" with his son's          family in the  first-floor apartment.   The district court  ruled          that the Guarico Residence constituted one single-family house.                     Third,  the "Guarico  Rental" is  a two-story,  single-                    _____          family  structure located  near the  Guarico Residence  but  on a                                          5          separate lot.  At  the time of the rental-sale  agreement, Suarez          held title  to the house  and the  lot, and the  house was  being          rented to a single family.                     The fourth  real estate parcel, the  "La Aldea Rental,"                        ______          is a single lot  in the La  Aldea section containing a  one-story          structure which Suarez purchased  in April 1991, and rented  to a          single family (Apartment 1).  Prior to the rental-sale agreement,          however,  Suarez renovated the  basement of  the building  into a          separate apartment  (Apartment 2), and  it was rented  to another          tenant.          B.   The District Court Proceedings          B.   The District Court Proceedings               ______________________________                    Following  an evidentiary  hearing, the  district court          dismissed the  HAVED complaint for lack of "subject matter juris-          diction," citing Fed. R. Civ. P. 12(b)(1) and (6).    Pursuant to          Provisos 1 and 3 of FHA   3603(b)(1), the court ruled that at the          time of the  rental-sale agreement with HAVED  in September 1992,          Suarez  had a bona fide ownership interest in only three "single-                                                             _____          family houses" (hereinafter:   "SFH" or "SFHs"):  (i) the Guarico          Rental, (ii) the  La Aldea Rental (Apartment 1), and (iii) the La          Aldea Rental (Apartment 2).2                                            ____________________               2The  district  court also  found,  under Proviso  4  and 42          U.S.C.   3603(c), that Suarez did not qualify as a "person in the          business of  selling or renting  dwellings," id., because  he had                                                       ___          not  participated  in  more  than two  real  estate  transactions          between  September 1991 and September 1992.   Because Suarez must          satisfy  all four provisos in order to qualify for the   3603(b)-          (1) exemption, we need not reach this issue.                                           6                    Thus, the district  court explicitly declined  to treat          three abodes as  SFHs.  First,  the court ruled that  the Guarico          Residence is not a  SFH under FHA   3603(b)(1) because  only SFHs          that  are "sold  or rented"  can be  counted toward  the four-SFH          threshold.  In other words, in the district court's view a defen-          dant's  current residence is not counted as an SFH under Provisos                  _______ _________          1 and 3 unless  it is the subject of the sale  or rental transac-          tion  giving rise to the cause of action  under the FHA, or it is                                                                   __          "on the market"  at the time of the challenged  transaction.  See                                                                        ___          Hogar Agua  y Vida en el  Desierto, Inc. v. Suarez,  829 F. Supp.          ________________________________________    ______          19, 22  (D.P.R. 1993) (citing Lamb  v. Sallee, 417  F. Supp. 282,                                        ____     ______          285 (E.D. Ky. 1976)).  Second, since Suarez, Sr., had been forced          to vacate  House A at the Los  Llanos Property after the robbery,          and to acquire the Guarico Residence, the district court conclud-          ed that it would be "inequitable" to treat House A as a SFH under          either Proviso 1 or  3.  Id. at 22-23.   Finally, relying on  the                                   ___          same equitable grounds noted in relation to House A, the district          court ruled that House B on the Los Llanos Property should not be          treated  as a  SFH.   The court ruled,  in the  alternative, that          House B  should not be  treated as  a SFH because  the Suarezes's          son,  who  constructed House  B, was  its  bona fide  owner under                                                     ____ ____          Puerto Rico law; whereas the Suarezes simply held an  unexercised          "right  of accession"  based on  their ownership  of the  land on          which House B  is situated.  Id. at 23  (citing Castro Anguita v.                                       ___                ______________                                          7          Figueroa,  103 P.R.  Dec.  847, 850-51,  3 Official  Translations          ________                                   ______________________          1188-89 (1975)).3                                            II                                          II                                      DISCUSSION                                      DISCUSSION                                      __________                    Since  the only  dispute on  appeal concerns  the legal          sufficiency  of undisputed  jurisdictional facts,  we review  the          Rule 12(b)(1) dismissal de novo.  See Heno v. FDIC, 20 F.3d 1204,                                  __ ____   ___ ____    ____          1205 (1st Cir. 1994).  We conclude, as a matter of law, that  the          Suarezes's claim to exemption is precluded by the FHA.  See  FDIC                                                                  ___  ____          v. Keating, 12 F.3d 314, 316 (1st Cir. 1993) (statutory interpre-             _______          tations reviewed de novo).                           __ ____                    We  employ traditional  tools of  statutory interpreta-          tion, particularly  the presumption that ambiguous  language in a          remedial statute  is entitled to a  generous construction consis-          tent with  its reformative  mission.   See, e.g.,  Cia. Petrolera                                                 ___  ____   ______________          Caribe, Inc. v. ARCO  Caribbean, Inc., 754 F.2d 404,  428-29 (1st          ____________    _____________________          Cir. 1985) (noting that this  canon of construction represents an          "especially reliable  and legitimate" indicator  of congressional          intent); see generally 3 Norman J. Singer, Sutherland on Statuto-                   ___ _________                     ______________________          ry Construction   60.01  (5th ed. 1992) [hereinafter Sutherland].          _______________                                      __________                                        ____________________               3The  district  court  implicitly  concluded  as  well  that          HAVED's  claims against codefendants  Dolittle and  Padilla under          FHA   3617  should be dismissed  because the Suarezes  are exempt          from liability  under FHA    3604.   See supra note  1.  Although                                               ___ _____          this ruling is contested by HAVED, we need not reach it.                                           8          This presumption has been relied on consistently by the courts in          interpreting the omnibus remedial  provisions of the Civil Rights          Act  of 1968,  which  prominently include  the  Fair Housing  Act          itself.  See Casa  Marie, Inc. v. Superior Court of  Puerto Rico,                   ___ _________________    ______________________________          988  F.2d 252,  257 n.6  (1st Cir.  1993) (citing  Trafficante v.                                                             ___________          Metropolitan Life  Ins. Co., 409  U.S. 205,  211-12 (1972));  see          ___________________________                                   ___          also City of Edmonds  v. Washington State Bldg. Code  Council, 18          ____ _______________     ____________________________________          F.3d  802, 804  (9th  Cir. 1994).    An important  corollary  for          present purposes is that  ambiguous exemptions from FHA liability          are to be narrowly construed.  See, e.g., id.; Elliott v. City of                    ________             ___  ____  ___  _______    _______          Athens, Georgia, 960  F.2d 975, 978-79 (11th Cir.)  cert. denied,          _______________                                     _____ ______          113  S. Ct. 376 (1992);  United States v.  Columbus Country Club,                                   _____________     _____________________          915  F.2d 877,  882-83 (3d Cir.  1990) (collecting  cases), cert.                                                                      _____          denied, 501 U.S. 1205 (1991).                                                         ______                    From  this  appellate  perspective  we  consider  which          Suarez properties  were "single-family houses" within the meaning          of Provisos  1 and 3 of FHA   3603(b)(1).  The parties agree that          two properties    the Guarico  Rental and the La Aldea Rental              qualify  as  "single-family houses"  within  the  meaning of  the          exemption.4     Thus, given  the  four-SFH limen  established  in                                        ____________________               4Absent  appellate briefing, we  hazard no view  on the cor-          rectness of their stipulation.  The burden of proving entitlement          to an FHA exemption rested with Suarez.  See Massaro v. Mainlands                                                   ___ _______    _________          Section  1 & 2  Civic Ass'n, 3  F.3d 1472, 1475  (11th Cir. 1993)          ___________________________          (FHA); Columbus Country Club, 915 F.2d at 882 (FHA); Singleton v.                 _____________________                         _________          Gendason, 545 F.2d 1224, 1226 (9th Cir. 1976) (FHA); see  also 2A          ________                                             ___  ____          Sutherland     47.11,  at  165 (general  rule  of  construction).          __________          Whatever  its legal  elements,  entitlement to  an FHA  exemption                                          9          section 3603(b)(1), the FHA  exemption cannot stand if  the Suar-          ezes were  bona fide  "owners"  of two  SFHs in  addition to  the                                             ___          Guarico Rental and the La Aldea Rental.           A.   Los Llanos Property, House A          A.   Los Llanos Property, House A               ____________________________                    First, HAVED  argues that  the district court  exceeded          its  authority  by  fashioning  an  "equitable"  exception  which          resulted in the exclusion of Los Llanos, House A, from  the four-          SFH calculus on the ground that  the Suarezes had been forced  to          vacate the  Los Llanos area due to neighborhood crime.  See In re                                                                  ___ _____          Shoreline  Concrete  Co.,  831  F.2d  903,  905  (9th Cir.  1987)          ________________________          ("Courts of equity are bound to follow express statutory commands          to  the same extent  as are  courts of  law.") (citing  Hedges v.                                                                  ______          Dixon County, 150 U.S. 182, 192 (1893)).          ____________                    Although  courts have  on occasion  engrafted equitable          exceptions where rigid adherence to  literal legislative language          clearly would  disserve legislative  intent, see, e.g.,  Zipes v.                                                       ___  ____   _____          Trans World Airlines, 455 U.S. 385, 398 (1982) (equitable tolling          ____________________          of  filing deadlines),  generally courts  are loath  "to announce                                        ____________________          turns on  highly fact-dependent  inquiries (e.g.,  the structural                                                      ____          design  or usage of each dwelling),  such that Suarez is bound to          these stipulations for purposes of  the present litigation.   Cf.                                                                        ___          Railway Co.  v. Ramsey, 89 U.S. (22 Wall.) 322, 327 (1874) ("Con-          ___________     ______          sent  of  parties cannot  give the  courts  of the  United States          [subject  matter] jurisdiction,  but  the parties  may admit  the          existence of facts  which show jurisdiction,  and the courts  may          act judicially upon such an admission.").  By the same  token, no          precedential significance should be ascribed to our acceptance of          these stipulations.                                           10          equitable  exceptions to legislative requirements or prohibitions          that are unqualified  by the  statutory text."   Guidry v.  Sheet                   ___________                             ______     _____          Metal  Workers  Nat'l Pension  Fund,  493  U.S. 365,  376  (1990)          ___________________________________          (emphasis added).  Moreover, "[w]here Congress explicitly enumer-                                                         __________ _______          ates  certain  exceptions to  a  general  prohibition, additional          ____          exceptions  are not  to be  implied, in  the absence  of contrary                          ___          legislative intent."   Andrus v.  Glover Constr. Co.,   446  U.S.                                 ______     __________________          608, 616-17  (1980) (emphasis  added).  Further,  exemptions from          the requirements of a remedial statute     like the FHA    are to                                ________ _______          be  construed  narrowly  to  limit exemption  eligibility.    See                                                                        ___          Badaracco v.  Commissioner, 464  U.S. 386, 398  (1984) (rejecting          _________     ____________          taxpayer plea for "nonliteral reading" of tax statute "on grounds          of equity to the repentant taxpayer," and noting that, faced with          a statute  "which must receive a  strict construction," "[c]ourts          are not  authorized to rewrite  [the] statute because  they might          deem its effects susceptible of improvement."); supra pp. 8-9.                                                           _____                    For the  foregoing reasons,  we decline to  endorse the          equitable  exception adopted  by the  district court,  especially          since Congress elected not  to do so when it  undertook to narrow          FHA liability in  42 U.S.C.   3603(b).  Nothing  in section 3603-          (b), nor  in its  legislative history, manifests  a congressional          intent to temper  either the inflexible  four-SFH formula or  the          categorical  "ownership" standard.   Thus,  we believe  these FHA          provisions reflect  the sort of "considered  congressional policy          choice" that  elevates the "effectuation of  certain broad social                                          11          policies .  . . over the  desire to do equity  between particular          parties."   Guidry,  493 U.S.  at 376.   Guidry  cautions against                      ______                       ______          creating equitable exceptions  to comprehensive remedial statutes          in  an effort  to protect  individual defendants  from occasional          inequities, even inequities  attributable to  misfeasance by  the          plaintiffs.   Id. (holding that the district court had no equita-                        ___          ble  power to  contravene  ERISA's  unqualified  anti-garnishment                                              ___________          provision by imposing a  constructive trust upon pension benefits          payable to  a former union  official who embezzled  union funds).          The Guidry admonition  holds even stronger  sway where, as  here,              ______          defendant-Suarez's misfortunes  were in  no sense due  to HAVED's          conduct.   The  Court recognized  in Guidry  that any  attempt to                                               ______          calibrate the  precise point  at which an  individual defendant's          vicissitudes are so "'especially' inequitable" as to outweigh the                                __________          broad prophylactic policies underlying the congressional decision          to protect the  plaintiff class  would immerse the  courts in  an          inappropriate  and "impracticab[le]"  task.   Id. (emphasis  add-                                                        ___          ed).5                                          ____________________               5The  cases Suarez cites in support  of the equitable excep-          tion  fashioned by the district court, see, e.g., FTC v. Security                                                 ___  ____  ___    ________          Rare Coin & Bullion  Corp., 931 F.2d 1312, 1314 (8th  Cir. 1991),          __________________________          concerned  the equitable  remedies  a district  court may  impose          after  a defendant  has been  found in  violation of  a statutory          _____          prohibition.  For example,  if the statute empowers the  court to          restrain violations,  and neither  expressly nor "by  a necessary          and inescapable inference []  restricts the court's  jurisdiction          in  equity,"  Porter v.  Warner Holding  Co.,  328 U.S.  395, 398                        ______     ___________________          (1946),  the court  could utilize  all its  traditional equitable          powers  or even desist from extending any equitable relief to the          plaintiff  where the equities warrant.  See Williams v. Jones, 11                                                  ___ ________    _____                                          12          B.   The Guarico Residence          B.   The Guarico Residence               _____________________                    HAVED next contends that  the district court  committed          reversible error in not  treating the Guarico Residence as  a SFH          under Provisos 1  and 3 of FHA    3603(b)(1).  HAVED argues  that          nothing in FHA   3603(b)(1) excludes "owner-occupied" houses from          the  term  "single-family  house."    Furthermore,  HAVED  notes,          Proviso 2 explicitly  qualifies the term  SFH ("any such  single-          family house by a  private individual owner not residing  in such                                                      ___ ________  __ ____          house at the  time of such sale"), a qualification  that would be          _____          entirely  unnecessary if  the term  "SFH" itself  excluded owner-                                                                     ______          occupied houses.             ________                    On the other  hand, Suarez says that  the Guarico Resi-          dence  is  excluded from  consideration  under Provisos  1  and 3          because the prefatory clause  in FHA   3603(b)(1) (exempting "any          single-family  house sold  or  rented by  the  [defendant]" in  a                               ____  __  ______          discriminatory manner) suggests that Congress did not intend that          any property of the defendant count toward the four-SFH threshold          unless that property  itself was up for sale or  rent at the time                                                  ____ __  ____                                        ____________________          F.3d  247, 256 (1st Cir.  1993).  Nonetheless,  the latter rubric          provides no basis  for extending an FHA  exemption by withholding                                 _________          from  HAVED all  relief against  Suarez's alleged  discriminatory                      ___  ______          refusal to  sell or rent the Los Llanos Property.  Moreover, even          if the court were permitted to withhold injunctive relief, Suarez          would be answerable  for legal damages (actual  and punitive) for                                   _____ _______          any FHA violation.  See  42 U.S.C.   3613(c).  More  importantly,                              ___          however,  Suarez  could  have asserted  no  cognizable  equitable          defense  in light of the fact that his misfortunes while residing          _______          in Los Llanos were in no sense attributable to HAVED.                                           13          of  the  allegedly discriminatory  transaction.6   Suarez  argues          that this  must be so because the  references to "such [SFHs]" in                                                            ____          Provisos 1 and  3 can only relate  back to the  prefatory clause,          and incorporate  the requirement that only "sold  or rented" SFHs          are  to be included in calculating the four-SFH threshold.  Thus,          Suarez  says,  a  defendant's  residence normally  would  not  be          included as a SFH unless it were on the market at the time of the          alleged  discriminatory sale  or  rental.   Suarez discounts  the          value  of  Proviso 2  as a  tool  for interpreting  the prefatory          clause   in  FHA     3603(b)(1),  since   Proviso  2   creates  a          considerably "narrower" and altogether independent exemption that          allows  one discriminatory sale (but  not a rental)  of an owner-                  ___                ____       ___                  ______          occupied  SFH to be excluded within any two-year period.  Proviso          ________          1,  on the other hand,  creates a "broader  exemption" for owners          who own no  more than three SFHs that are either for sale or rent                                                                    __ ____          by the owner.7                                        ____________________               6As  with his  other concessions, see  supra note  4, Suarez                                                 ___  _____          stipulates that the Guarico Residence would qualify as a "single-          family house" in all respects, but for its status as his current,                                         ___ ___          off-market residence.  We  take no position respecting  the basis          for Suarez's  stipulation, but  confine our consideration  to the          two issues briefed by the parties.                7Alternatively, Suarez argues that the Guarico Residence  is          excluded  under  the so-called  "Mrs.  Murphy"  exemption in  FHA            3603(b)(2), which exempts "rooms or units in dwellings contain-          ing living quarters  occupied or  intended to be  occupied by  no          more than  four families living  independently of each  other, if                                                                         __          the  owner  actually maintains  and occupies  one of  such living          ___  _____  ________ _________  ___ ________  ___ __  ____ ______          quarters  as his  residence."   42 U.S.C.    3603(b)(2) (emphasis          ________  __ ___  _________          added).    The "Mrs.  Murphy"  exemption  is totally  inapposite,          however.   It provides an  exemption from section 3604 liability.                                               ____ _______ ____ _________                                          14                    The present  dispute prompts two inquiries.   The first          is whether a  defendant's current residence is excluded  from the                                                         ________          threshold four-SFH calculus under Provisos 1 and 3 simply because          it is his  primary or  current residence, even  though all  other          SFHs owned but not occupied by the defendant are included without                                                           ________          regard  to whether they were  concurrently "on the  market."  The          second  inquiry is  whether Congress  meant to  exclude  from the          threshold  four-SFH  calculus all  SFHs  owned  by the  defendant          (including the primary residence)  not on the market at  the time          the defendant    for discriminatory reasons    refused to sell or          rent a  different SFH to the  plaintiff.  We turn  to these ques-          tions.                1.   Exclusion for Residence Qua Residence               1.   Exclusion for Residence Qua Residence                    _____________________________________                    As its  prefatory clause  makes clear, the  FHA   3603-          (b)(1) exemption     assuming its four provisos are  satisfied             applies  to any "single-family house sold or rented by the owner"          _______  __          in  a discriminatory  manner.   For section  3603(b)(1) purposes,          therefore, the relevant  SFHs in this  case are Houses  A and  B,          located on the Los Llanos Property Suarez refused to rent or sell          to HAVED.  Section 3603(b)(1) neither defines the term "SFH," nor                                        ____________________          It does not exclude a structure from the Proviso 1 and 3 analyses                  ___           _________          under FHA   3603(b)(1).   See id.   3604(b)  ("nothing in section                                    ___ ___          [3604] . . .  shall apply to  . . .  rooms and units  . . .  .").          Thus,  the "Mrs. Murphy" exemption could  have relevance only if,          for example, Suarez had refused  to sell or rent one unit  in the                                                                        ___          Guarico Residence to HAVED.          _______ _________                                          15          does  its  prefatory clause  expressly  limit the  term  "SFH" to          structures in which  the defendant does not reside.   Conversely,          as  Suarez acknowledges, if the  Suarezes had refused  to rent or          sell their Guarico Residence to HAVED, the prefatory clause would                                                     _________ ______          not have debarred  the Suarezes from a  section 3603(b)(1) exemp-          tion merely because the  property being rented or sold  was their          residence.                     The statutory  context in  which  the prefatory  clause          appears undermines the Suarez contention as well.  See Skidgel v.                                                             ___ _______          Maine Dep't  of Human Servs.,  994 F.2d 930, 937  (1st Cir. 1993)          ____________________________          (meaning of  particular statutory  language assessed in  light of          entire  statute).  The four FHA   3603(b)(1) provisos do not give          rise  to four  independent  exemptions, as  Suarez suggests,  but          represent four  cumulative preconditions to  the single exemption                          __________                       ______          set out in  the prefatory clause.  If any of the four provisos is          not satisfied, no section 3603(b)(1) exemption is appropriate.                     Proviso 2  refers specifically to a  discrete subset of          the  "discriminatory"  SFH  sales  focused upon  in  the  section          3603(b)(1) prefatory clause, namely,  sales of SFHs in  which the          defendant is not residing.  If  the unqualified term "SFH" in the                       ___ ________          prefatory  clause were intended to embrace only SFHs in which the          defendant is not residing, no such further qualification would be          needed in  Proviso 2.  See Mosquera-Perez v. INS, 3 F.3d 553, 556                                 ___ ______________    ___          (1st Cir. 1993) (court  should avoid interpretations which render          any part of  statute meaningless).  Thus,  if the term  "SFH," as                                          16          used  in  the prefatory  clause, applies  to residences  and non-                                                                   ___          residences, the pendent references to "such [SFHs]" in Provisos 1          and 3 also necessarily encompass the Suarezes's Guarico Residence          qua residence.           ___                    Finally, the legislative history discloses no basis for          second-guessing the "plain language"  of section 3603(b)(1).  See                                                                        ___          Laracuente v. Chase  Manhattan Bank,  891 F.2d 17,  23 (1st  Cir.          __________    _____________________          1989) ("Absent  a clearly expressed legislative  intention to the          contrary, the plain language of the statute is conclusive.").  As          initially introduced in Congress,  the FHA contained few signifi-          cant exemptions from liability, see, e.g., supra note 7 (describ-                                          ___  ____  _____          ing  "Mrs.  Murphy" exemption),  and  the  breadth of  the  FHA's          coverage caused  vigorous Senate opposition.   See generally Jean                                                         ___ _________          E. Dubofsky, Fair  Housing: A Legislative History  and a Perspec-                       ____________________________________________________          tive, 8 Washburn  L.J. 149  (1969).  Senator  Everett M.  Dirksen          ____          proposed to assuage  opposition by exempting sales and rentals of          "any single-family house sold  or rented by an owner  residing in          such house  at the time  of such sale or  rental, or who  was the          most recent resident of such house prior to such sale or rental."          See 114  Cong. Rec. 4571 (1968).   Yet even the  "Dirksen substi-          ___          tute,"  later modified and enacted  as Proviso 2,  failed to gain          enough  Senate support.  To break the deadlock, Senator Robert C.          Byrd proposed the expanded four-part exemption, later codified as          present section  3603(b)(1).   During floor debate,  Senator Byrd          offered two illuminating hypotheticals  to demonstrate the cover-                                          17          age which would be provided under his proposal, but not under the          Dirksen substitute:                    A  widow owns  and lives  in a  single-family                                       _____  __                    dwelling.    She  also  owns  a single-family                    dwelling across the street, the tenant there-                    in being her daughter.  The daughter moves to                    another  State. The widow  cannot qualify for                    exemption  under  the Dirksen  substitute be-                    cause she neither resides in the house across                    the  street    of  which she is  the owner                       nor  is the  "most  recent resident"  of such                    dwelling prior to a  subsequent sale or rent-                    al.                    An individual lives  in his own single-family                                  _____  __                    dwelling located on a three-quarter-acre lot.                    He  decides to  build a  second house  on the                    lot.   Ten years later  misfortune forces him                    to parcel the lot and sell the house thereon.                                          ____ ___ _____ _______                    He does not qualify under the Dirksen substi-                    tute exemption because  he is neither "resid-                    ing in" the adjacent  dwelling nor was he the                    "most recent resident" thereof.          114 Cong. Rec. 5640 (1968) (emphasis added).                      Asked  why "it  was  necessary to  raise the  number of          houses owned by one  party to three,"   Senator Byrd referred  to                                        _____          these two hypotheticals, and noted that he had "already discussed          situations in which there  would be at least two  [single-family]                                                       ___          houses  involved."  Id. (emphasis  added).    Significantly, both                              ___                       ______________ ____          hypotheticals  assumed that the  houses in which  the seller cur-          _____________  _______ ____ ___  ______ __ _____  ___ ______ ____          rently resided would be counted  toward the four-SFH threshold in          ______ _______ _____ __ _______  ______ ___ ________ _________ __          Provisos 1 and 3.   See Rice v. Rehner, 463 U.S.  713, 728 (1983)          ________ _ ___ _    ___ ____    ______          (noting that  interpretation of statute by  sponsor is "'authori-                                                      _______          tative guide to the statute's construction'") (citation omitted);          see  also  Brock  v. Pierce  County,  476  U.S.  253, 263  (1986)          ___  ____  _____     ______  ______                                          18          (sponsor's  statements  credited  if  consistent  with  statutory          language).   Other  senators likewise  recognized that  the "more          than three"  threshold would include  houses in which  the seller          resided.  See 114 Cong. Rec. 5641 (1968) ("I know  we have people                    ___          who have a summer home  or a winter home. . . .  One could easily          have three  homes.") (statement of  Senator Jordan).   Since this               _____          legislative history, at  the very least, precludes our finding "a          clearly   expressed  legislative  intention   to  the  contrary,"          Laracuente, 891 F.2d at  23, we must conclude that  a defendant's          __________          residence,  qua residence, is not to be excluded under Provisos 1                      ___          and 3 of section 3603(b)(1).8               2.   Exemption for "Off Market" SFHs               2.   Exemption for "Off Market" SFHs                    _______________________________                                        ____________________               8The  legislative  history  contains  a  reference  arguably          supportive  of the  Suarez interpretation  of Provisos  1  and 3.          Senator Byrd  suggested that  he chose  "three" as  the threshold          figure under Provisos 1  and 3 to match  the "Mrs. Murphy  exemp-          tion," see supra  note 7, which provides an exemption  to a resi-                 ___ _____          dent landlord of multi-family  quarters (containing not more than          four  family quarters) who refuses to rent any family quarters in          the building.  Senator Byrd noted that "Mrs. Murphy" must live in          one of the four family quarters, so as to confine the "protective          reach"  of the "Mrs. Murphy" exemption "to three units other than                                                                 _____ ____          the one  in which she lives.   In my amendment,  therefore, I use          ___ ___  __ _____ ___ _____          'three' as the  number, in order to  have parallel construction."          114 Cong. Rec. 5640.                 We  note two  sound  reasons for  devaluing this  statement.          First,  as noted,  see supra  p. 19, inconsistent  expressions of                             ___ _____         ____________          sponsor intent are  insufficient to override the  plain import of          the statutory language.   Second, Senator Byrd's more generalized          statements  concerning a  rough numerical  symmetry in  statutory          construction  were preceded by his detailed recitation of the two                             ________          fact-specific hypotheticals discussed above.  See supra p. 18.                                                        ___ _____                                          19                    Suarez  proposes to exclude the Guarico Residence under          Provisos 1 and  3 because it was neither for rent nor sale at the          time he  refused to sell the  Los Llanos Property to  HAVED.  See                                                                        ___          Lamb  v. Sallee,  417 F.  Supp. 282,  285 (E.D.  Ky. 1976).   The          ____     ______          theory is that the term  "such [SFHs]" in Provisos 1 and  3 unam-                                    ____          biguously relates  back to the complete  phrase    "single-family          house  sold or rented  by an owner"     in the section 3603(b)(1)                 ____ __ ______          prefatory clause.  The language of the statute is not dispositive          on  this issue, and the  interpretation proposed by  Suarez is at          least plausible.                      Although it  is conceivable  that Congress's  choice of          the indeterminate  modifier "such"  was intended only  to require          the  counting of residences qua residences under Provisos 1 and 3                                      ___             in direct contrast to the  more constricted scope of the  term          "SFH" under  Proviso 2      Provisos 1 and 3  reasonably might be          read to impose the additional, distinct requirement that any SFH,          regardless whether it is  the defendant's "residence," be counted          under Provisos 1 and 3 only  if it is a "single-family house sold                                                                       ____          or  rented by an owner."   Indeed, Congress's  choice of words             __  ______ __ __ _____          "sold or rented"    in the section 3603(b)(1) prefatory clause is          a most curious usage.  In order for liability to attach under FHA            3604, a defendant need never have consummated the discriminato-                                              ___________          ry rental  or sale  of the  SFH to  which the  section 3603(b)(1)          prefatory clause adverts.  Rather, FHA liability attaches as soon          as  the defendant "refuses to  sell or rent  after [the plaintiff                                          20          makes] a  bona fide offer," see  supra note 1, without  regard to                                      ___  _____          whether the SFH is ever "sold" or "rented" to anyone.  With these                             ____                       ______          linguistic difficulties in  mind, it seems arguable  at least, in          keeping  with the structure and language of the statute, that the          term "such,"  as used in Provisos  1 and 3, imports  the same "on          the market"  qualification  necessarily implicit  in the  section          3603(b)(1) prefatory clause.                    As noted earlier, however, normally latent ambiguity in          a statutory  modifier like "such" should be construed in further-          ance  of the statute's remedial  goals.  See  Cia. Petrolera, 754                                                   ___  ______________          F.2d  at 428.  ("When Congress uses broad generalized language in          a  remedial statute,  and  that language  is  not contravened  by          authoritative  legislative history, a  court should interpret the          provision generously  so as to effectuate  the important congres-          sional  goals.")   Not  only does  the authoritative  legislative          history  not  contravene  the  HAVED  interpretation,  see  supra                                                                 ___  _____          Section  II.B.1,  it contradicts  the  Suarez  contention.   Most          importantly,  neither  hypothetical   advanced  by  Senator  Byrd          assumed  or  intimated that  the seller's  residence was  "on the          market" at the time  the discriminatory sale of the  second house          took  place, yet  Senator  Byrd included  both  these SFHs  under          Provisos  1  and 3.    Notwithstanding a  conceivable  vestige of          literal ambiguity, therefore,  we are persuaded to  the view that          the  Guarico Residence must be included  in the four-SFH calculus                                          21          under  section 3603(b)(1)  consistent with the  FHA's legislative          history and its broad remedial design.9                                        ____________________               9The  only case to address  this precise issue,  see Lamb v.                                                                ___ ____          Sallee,  417 F. Supp. 282  (E.D. Ky. 1976),  reached the opposite          ______          conclusion, without  reference  to the  legislative  history  and          without analysis.  Id. at 285 ("The Court has found  no authority                             ___          construing [section  3603(b)(1)] and counsel  for the  respective          parties have cited none.").                                            22                                         III                                         III                                      CONCLUSION                                      CONCLUSION                                      __________                    At the time HAVED was denied the opportunity to acquire          the Los  Llanos Property,  allegedly  on discriminatory  grounds,          Suarez held an undisputed ownership interest in "more than three"          "single-family houses":  the Guarico Rental, the La Aldea Rental,          the  Los Llanos  Property, House  A, and  the Guarico  Residence.          Since  Suarez cannot satisfy either  Proviso 1 or  Proviso 3, the          alleged discriminatory refusal to  proceed with the HAVED rental-          sale agreement  relating  to  the  Los Llanos  Property  did  not          qualify for exemption under FHA   3603(b)(1).                      The  district court judgment  is vacated.   The case is                    The  district court judgment  is vacated.   The case is                    ___  ________ _____ ________  __ _______    ___ ____ __          remanded for  further proceedings  consistent with  this opinion.          remanded for  further proceedings  consistent with  this opinion.          ________ ___  _______ ___________  __________ ____  ____ _______          Costs to appellant.          Costs to appellant.          _____ __ _________                                          23